DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on October 13, 2021.  In that response, claims 2 and 18 were amended and claims 22-25 were added.  Claims 1-25 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,543,205 in view of Murakami (EP 0922464 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to an oral delivery vehicle tablet, the oral delivery vehicle tablet having been formed by compression of a plurality of particles, and the oral delivery vehicle tablet comprising: a plurality of non-directly compressible (non-DC) grade erythritol particles in an amount of at least 10% by weight of the oral delivery vehicle tablet; and a preferably 50-99% by weight of the total weight of the tablet, and the ratio of excipient to erythritol is preferably 5-100% by weight (paras. 0034-35).  Murakami teaches that its tablet can deliver pharmaceutically active agent without any “particular limitation”, specifically including vitamins, anti-inflammatory agents, and bactericides (paras.0036-41).  Therefore the skilled person would have been motivated to include active agents other than nicotine regardless of its presence or absence in the tablet, in order to provide pharmaceutical benefits to the user.  Therefore the claims are not patentably distinct.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,632,076. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to an oral delivery vehicle tablet, the oral delivery vehicle tablet having been formed by compression of a plurality of particles, and the oral delivery vehicle tablet comprising: a plurality of non-directly compressible (non-DC) grade erythritol 

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,925,853. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to an oral delivery vehicle tablet, the oral delivery vehicle tablet having been formed by compression of a plurality of particles, comprising: a plurality of non-directly compressible (non-DC) grade erythritol particles in an amount of at least 10% by weight of the oral delivery vehicle tablet; and a plurality of further sugar alcohol particles, wherein said further sugar alcohol particles are different from said non-DC grade erythritol particles.  The ‘853 patent further recites cannabinoids; present claims 2 and 18 recite an absence of nicotine but not of cannabinoids.  Present claims recite 15-50% by weight of non-DC erythritol, which is within the range of “at least 10%” in claims of the ‘853 patent.  The disclosure of a reference patent “may still be used to interpret the applied claims”.  MPEP § 804(II)(B)(2).  The ‘853 patent discloses modules comprising 50.0% “erythritol non-DC” (Table 1).  Furthermore the ‘853 claims recite “comprising”, meaning other ingredients may be present 

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,058,633. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to an oral tablet, the oral tablet having been formed by compression of a plurality of particles, comprising: a plurality of non-directly compressible (non-DC) grade erythritol or sugar alcohol particles.  The ‘633 patent further recites a flavor ingredient dispersed within the tablet in a matrix comprising the non-DC areas of the non-DC sugar alcohol particles, that result in a burst of the flavor ingredient upon mastication of the tablet.  However the instant claims recite delivery, indicating an ingredient to be delivered.  Furthermore a “chemical composition and its properties are inseparable”, MPEP § 2112.01(II), and therefore the ingredient is would be release in a burst as the tablet of the present claims are chewed. Therefore the claims are not patentably distinct. 

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,090,263. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to an oral tablet, the oral tablet having been formed by compression of a plurality of particles, comprising: a plurality of non-directly compressible (non-DC) grade erythritol or sugar alcohol particles; and a plurality of further or DC sugar alcohol particles.  The ‘263 patent further recites that the non-DC sugar alcohol particles have a larger 
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,052,047. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to an oral tablet, the oral tablet comprising: a plurality of non-directly compressible (non-DC) grade erythritol or sugar alcohol particles; a plurality of further or DC sugar alcohol particles, wherein said non-DC erythritol particles are particles that have not been subject to granulation.  The ‘047 patent further recites that the tablet is for fast release of an active pharmaceutical agent; however intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP § 2111.02. The ‘047 claims further recite discrete non-DC areas, but for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I).  Therefore the claims are not patentably distinct. 

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.  11,096,896. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to an oral tablet, the oral tablet having been formed by compression of a plurality of particles, comprising: a plurality of non-directly compressible (non-

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,096,895. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to an oral delivery tablet, the oral delivery tablet having been formed by direct compression of a plurality of particles, comprising: a plurality of non-directly compressible (non-DC) grade erythritol or sugar alcohol particles; a plurality of further or DC sugar alcohol particles, wherein said non-DC erythritol particles are particles that have not been subject to granulation steps.  The ‘895 patent further recites that the non-DC sugar alcohol particles have a larger average size, which is in present claim 18.  Therefore the claims are not patentably distinct. 

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,096,894. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to an oral tablet, the oral tablet having been formed by compression of a plurality of particles, comprising: a plurality of non-directly compressible (non-DC) grade erythritol or sugar alcohol particles; a plurality of further or DC sugar alcohol particles.  The ‘894 patent further recites that the non-DC sugar alcohol particles result in induced saliva generation upon mastication of the tablet; however a “chemical composition and its properties are inseparable”.  MPEP § 2112.01(II).   Therefore the claims are not patentably distinct. 

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,058,641. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to an oral tablet, the oral tablet having been formed by compression of a plurality of particles, comprising: a plurality of non-directly compressible (non-DC) grade erythritol or sugar alcohol particles; a plurality of further or DC sugar alcohol particles.  The ‘641 patent further recites an active ingredient with intraoral bitter receptor activation capabilities, and that the non-DC sugar alcohol particles result in induced taste masking of the active agent.  However one of ordinary skill in the art would have known that sugar alcohols provide sweetening effect, which would counteract bitterness.   Therefore the claims are not patentably distinct. 

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,135,157. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to an oral tablet comprising: a plurality of non-directly compressible (non-DC) grade erythritol or sugar alcohol particles; a plurality of further or DC sugar alcohol particles, wherein said non-DC erythritol particles are separate from the DC sugar alcohol particles.  The ‘157 patent further recites that the tablet delivers an active agent to the throat upon mastication of the tablet; however intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP § 2111.02. The ‘157 patent’s claims further recite discrete non-DC areas, but for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I). Therefore the claims are not patentably distinct. 

Response to Arguments
Applicant's arguments filed October 13, 2021 have been fully considered but they are not persuasive. Applicant argues that the ‘853 patent does not recite 15-50% of the non-DC erythritol or the binders.  (Remarks, 7-8, October 13, 2021.)
However as discussed above the ‘853 patent further recites cannabinoids; presently amended claims 2 and 18 recite an absence of nicotine but not of cannabinoids.  Present claims recite 15-50% by weight of non-DC erythritol, which is within the range of “at least 10%” in claims of the ‘853 patent.  The disclosure of a reference patent “may still be used to interpret the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 2014/0328973) in view of Murakami (EP 0922464 A1) as evidenced by Roquette (Signet Chemical Corp., Products, SWEETPEARL, available at http://www.signetchem.com/product.aspx?prdid=1044, accessed on 05/13/2019) and Pharmaburst® 500 ODT (available at https://www.americanpharmaceuticalreview.com/25260-Excipients/6023668-Pharmaburst-500/, accessed on 5/7/2021).
Regarding claims 2-4, 10, 11, 13, 14, and 16-19, Nielsen teaches compressed chewing gum tablets comprising two modules, one module including nicotine and tablet material, and another module including gum base and nicotine (title; abstract; paras.0145-46, see paras.0004-25, 0035-66, 0158-60).  
Example 3 (paras. 0133-43) is “two-layer-gum tablets”, comprising 
(i) in Layer 1, 50 wt.% of the tablet of a gum base (paras.0145-46) and a “Bulk sweetener” (22.3 wt.% in composition G and 14.3 wt.% in H), specifically including those having “good compressibility and still have fast disintegration…Mannitol Pearlitol Flash from Roquette” (para.0138; see paras. 0056, 0130; claim 72), and
(ii) in Layer 2, 18.63% by weight of “Maltitol P200 Sweetpearl” (Compositions G, H) or “a primary content of bulk sweetener with a relatively low compressibility…. , it is preferred to use bulk sweetener having a low compressibility in the dissolvable module, to ensure that the user may obtain a release from the module relatively fast when the chewing gum tablet has been put into the mouth” (para.0142; underlining added).  

Nielsen does not exemplify an example formulation comprising non-DC grade erythritol, and a binder identified as such, and one that does not comprise nicotine. 
Murakami is drawn to compression-molded oral tablets, specifically comprising erythritol “as a base material” (para.0084), fillers/excipients, and active agents such as stimulants and plaque stain removers (title; abstract; paras. 0023-26, 0028, 0029, 0032-36, 0054, 0069-78, 0080-85).  Excipients “include sugar alcohols other than erythritol; for example D-mannitol,… xylitol,…” (para.0029), and binding agents (paras. 0016, 0028, 0057, 0061).  The total amount of erythritol and excipient is preferably 50-99% by weight of the total weight of the tablet, and the ratio of excipient to erythritol is preferably 5-100% by weight (paras. 0034-35).  Murakami teaches that its tablet can deliver pharmaceutically active agent without any “particular limitation”, specifically including vitamins, anti-inflammatory agents, and bactericides (paras.0036-41) recited in claims 23-25. 
Murakami specifically discloses direct compression, i.e., without granulation (paras. 0068, 0069).  “More specifically, the rapidly disintegratable compression-molded material of the present invention is manufactured by directly, or after granulation, bringing to substantial dryness the excipient (a), erythritol (b), and if needed, a pharmaceutically active ingredient and the aforementioned additives, followed by tableting.” (Para.0068).  While erythritol is not expressly disclosed as non-directly compressible grade (non-DC), that Murakami teaches fillers 
It would have been prima facie obvious to one having ordinary skill in the art before the time of the effective filing of the invention to combine the teachings of Nielsen and Murakami        and include erythritol, binding agent alcohols, and the active agents as recited in the instant claims. The skilled person would have been motivated to do so because 
(i) Nielsen teaches 
using a combination of non-sugar sweeteners without limiting their concentration in any way (paras.0157-60), 
specifically teaches erythritol as one of the “useful noon-sugar sweeteners” (para.0160), e.g., at 18.63%, 
using binders (paras. 0053; claim 68), and
that “[a]ctive ingredients may advantageously be applied…for the desired end benefit they provide to the user” (para.0169) as well as flavorings such as menthol that have medicinal effects (para.0164-67); and 
(ii) Murakami teaches 
using binding agents, specifically including celluloses, at preferably 5-100% by weight of erythritol (paras. 0034-35), and
that combinations of sugar alcohols in concentration ranges it teaches provides “quickly disintegrable compression-molded material [  ] endowed with excellent disintegration and dissolution properties when put in the oral cavity or water, has 
Therefore the skilled person would have understood that using a combination of sugar alcohols and binding agents allows quickly disintegrable tablets and that various active agents may be incorporated in the tablet as desired.
Further regarding claim 18, Nielsen teaches using SweetPearl P200, whose average diameter is 200 microns, and as a bulk sweetener Pharmaburst 500 whose average particle size is 110-115 microns (as evidenced in by the attached Pharmaburst 500 literature).  Therefore Nielsen discloses larger average size of the non-DC sugar alcohol particles compared to that of the DC sugar alcohol particles.  Regarding claims 20 and 21, it is unclear whether the “at least 80%” and “less than 20%” refers to particles’ weight or count number.  Therefore it is not clear that the recitations necessarily narrow or affect the scope of the average particle size recited in claim 18. 
Regarding claims 9 and 17, reciting “wherein the friability …PTF 10E from Pharma Test”, and “wherein the resistance to crunching …Pharma Test type PTB 311”, the following is noted: 
Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.

MPEP §2103(I)(C) (emphases added).  Here the above claim phrases suggest but do not limit the claim to a particular structure further to that in Nielsen needed to obtain the properties recited in the wherein clauses.  Thus they do not limit the scope of the claim and are not afforded patentable weight.  Moreover for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I).  Therefore Nielsen’s product is presumed to exhibit these characteristics.

Response to Arguments
Applicant's arguments filed October 13, 2021 have been fully considered but they are not persuasive. Applicant argues that amended claims 2 and 19 recite an absence of nicotine whereas Nielsen teaches both modules of its tablet contain nicotine.  (Remarks, 9-10, October 13, 2021.)
However as discussed above, Murakami, which like Nielsen also teaches a disintegrable module, teaches that various active agents other than nicotine are suitable for oral delivery via such modules.  Therefore the amendment does not overcome prima facie obviousness over Nielsen in view of Murakami.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615